Exhibit 10.19
GUARANTY AGREEMENT
     THIS GUARANTY AGREEMENT (this “Guaranty”) is executed as of March 29, 2007,
by CAPITALSOURCE INC., a Delaware corporation, having an address at c/o
CapitalSource Finance LLC, 4445 Willard Avenue, 12th Floor, Chevy Chase, MD
20815 (“Guarantor”), for the benefit of COLUMN FINANCIAL, INC., a Delaware
corporation, having an address at 11 Madison Avenue, New York, New York 10010
(“Lender”).
W I T N E S S E T H :
     WHEREAS, pursuant to that certain Amended and Restated Promissory Note,
dated of even date herewith, executed by each of the parties set forth on
Schedule I hereto (collectively, jointly and severally, “Borrower”), arid
payable to the order of Lender in the original principal amount of Two Hundred
Eighty Seven Million One Hundred Eighty Two Thousand Four Hundred Twenty-Two and
00/100 Dollars ($287, 182, 422.00) (as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time, the “Note”),
Borrower has become indebted, and may from time to time be further indebted, to
Lender with respect to a loan (“Loan”), made pursuant to that certain Amended
and Restated Loan Agreement, of even date herewith, between Borrower and Lender
(as the same may be amended, restated, replaced, supplemented, or otherwise
modified from time to time, the “Loan Agreement”), which Loan is secured by,
among other things, the liens and security interests of certain mortgages, deeds
of trust and/or deeds to secure debt, each dated December 1, 2006 (as the same
have been or may be amended, restated, replaced, supplemented, or otherwise
modified from time to time, collectively, the “Mortgages”), and further
evidenced, secured or governed by other instruments and documents executed in
connection with the Loan (together with the Note, the Loan Agreement and
Mortgages, the “Loan Documents”); and
     WHEREAS, the Loan is an amendment and restatement of the Original Loan
evidenced and secured by the Original Loan Agreement and the other Original Loan
Documents; and
     WHEREAS, this Guaranty is given to induce Lender to release CSE Mortgage
LLC, a Delaware limited liability company, from its obligations under that
certain Guaranty Agreement dated December 1,2006, given in connection with the
Original Loan;
     WHEREAS, Lender is not willing to make the Loan, or otherwise extend
credit, to Borrower unless Guarantor enters into this Guaranty; and
     WHEREAS, Guarantor is the owner of a direct or indirect interest in
Borrower, and Guarantor will directly benefit from Lender’s making the Loan to
Borrower.
     NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower,
and for other good and valuable consideration, the receipt and legal sufficiency
of which are hereby acknowledged, the parties do hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
NATURE AND SCOPE OF GUARANTY
     1.1 Guaranty of Obligation. Guarantor hereby irrevocably and
unconditionally guarantees to Lender and its successors and assigns the payment
and performance of the Guaranteed Obligations as and when the same shall be due
and payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby irrevocably and unconditionally covenants and agrees that it is
liable for the Guaranteed Obligations as a primary obligor.
     1.2 Definition of Guaranteed Obligations. (a) As used herein, the term
“Guaranteed Obligations” means (i) the obligations and liabilities of Borrower
to Lender for any loss, damage, cost, expense, liability, claim or other
obligation incurred by Lender (including reasonable attorneys’ fees and costs
reasonably incurred) arising out of or in connection with any of the following,
which Guaranteed Obligations shall also include events arising from and after
December 1, 2006:
          (A) fraud or intentional misrepresentation by Borrower, Guarantor or
any Affiliate thereof in connection with the Loan or the Original Loan;
          (B) waste by Borrower, Guarantor or any Affiliate thereof to one or
more of the Individual Properties;
          (C) the gross negligence or willful misconduct of Borrower, Guarantor
or any Affiliate thereof;
          (D) the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity concerning
environmental laws, hazardous substances and asbestos and any indemnification of
Lender with respect thereto;
          (E) the removal or disposal by Borrower, Guarantor or any Affiliate of
any portion of one or more of the Properties after the occurrence and during the
continuance of an Event of Default;
          (F) the misappropriation or conversion by Borrower of (A) any
Insurance Proceeds paid by reason of any Casualty, (B) any Awards received in
connection with a Condemnation, (C) any Rents after the occurrence and during
the continuance of an Event of Default, or (D) any Rents paid more than one
(1) month in advance;
          (G) failure to pay charges for labor or materials or other charges
incurred by the Borrower that create Liens on any portion of the Properties;
          (H) any security deposits, advance deposits or any other deposits
collected by Borrower, Guarantor or any Affiliate thereof with respect to the
Properties which are not delivered to Lender upon a foreclosure of the
Properties or action in lieu thereof, except to the extent any such deposits
were applied in accordance with the terms and conditions of any

-2-



--------------------------------------------------------------------------------



 



of the Leases prior to the occurrence of the Event of Default that gave rise to
such foreclosure or action in lieu thereof;
          (I) any amounts received by Borrower or any Affiliate thereof that are
not deposited into the Lockbox Account to the extent required to be so deposited
under the Cash Management Agreement or the Loan Agreement;
          (J) if (1) Borrower fails to permit on-site inspections of any of the
Properties, subject to terms of each respective Operating Lease, upon the
request of Lender or (2) Borrower fails to provide financial information
concerning Borrower, Principal or Guarantor in its possession (or financial
information which could be obtained by Borrower through commercially reasonable
efforts) or (3) Borrower fails to provide financial information in its
possession or control (or financial information which could be obtained by
Borrower through commercially reasonable efforts) concerning any Operator Tenant
or collections under the Operating Leases, in each case, to the extent required
by and in accordance with the terms and provisions of the Loan Agreement;
          (K) any breach of the representations and warranties set forth in
Section 4.1.30(a) and (b) of the Loan Agreement (except for any representation
or warranty that Borrower will remain solvent, maintain adequate capital or pay
its debts or liabilities as the same may become due).
Notwithstanding anything to the contrary in this Guaranty, the Loan Agreement,
the Note or any of the Loan Documents, Guarantor shall be liable for the full
amount of the Debt: (A) in the event of: (I) any Borrower filing a voluntary
petition under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law; (II) the filing of an involuntary petition against any Borrower
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law, which is assisted, supported, aided or abetted by Borrower and/or Guarantor
or with respect to which Borrower and/or Guarantor fails to contest (where good
grounds exist for such contest); (III) any Borrower filing an answer consenting
to or otherwise acquiescing in or joining in any involuntary petition filed
against it, by any other Person under the Bankruptcy Code or any other Federal
or state bankruptcy or insolvency law, or soliciting or causing to be solicited
petitioning creditors for any involuntary petition from any Person; (IV) any
Borrower consenting to or acquiescing in or joining in an application for the
appointment of a custodian, receiver, trustee, or examiner for any Borrower or
any material portion of any Property; or (V) any Borrower making a general
assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due; (B) if any Borrower fails to maintain its status as a Single Purpose Entity
as required by, and in accordance with, the terms and provisions of the Loan
Agreement or the other Loan Documents (except for any covenant to remain
solvent, maintain adequate capital or pay its debts or liabilities as the same
may become due or the additional covenant to comply with any assumptions in the
Insolvency Opinion or any Additional Insolvency Opinion); (C) if Borrower fails
to obtain Lender’s prior consent to any Indebtedness or voluntary Lien
encumbering one or more of the Individual Properties or any material portion of
one or more of the Individual Properties to the extent required by the Loan
Agreement; or (D) if Borrower fails to obtain Lender’s prior consent to any
Transfer to the extent required by the Loan Agreement.

-3-



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything to the contrary in any of the Loan Documents,
Lender shall not be deemed to have waived any right which Lender may have under
Section 506(a), 506(b), 1111(b) or any other provisions of the U.S. Bankruptcy
Code to file a claim against Borrower or Guarantor for the full amount of the
Debt secured by the Mortgages or to require that all collateral shall continue
to secure all of the Debt owing to Lender in accordance with the Loan Documents.
Notwithstanding anything to the contrary contained herein, this Guaranty is not
secured by any collateral furnished by Guarantor.
     1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Guarantor and shall continue to be effective
with respect to any Guaranteed Obligations arising or created after any
attempted revocation by Guarantor. The fact that at any time or from time to
time the Guaranteed Obligations may be increased or reduced shall not release or
discharge the obligation of Guarantor to Lender with respect to the Guaranteed
Obligations. This Guaranty may be enforced by Lender and any subsequent holder
of the Note and shall not be discharged by the assignment or negotiation of all
or part of the Note.
     1.4 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender
hereunder, shall not be reduced, discharged or released because or by reason of
any existing or future offset, claim or defense of Borrower, or any other party
(except by Borrower’s or Guarantor’s performance of such obligations and then
only to the extent of such performance), against Lender or against payment of
the Guaranteed Obligations, whether such offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise.
     1.5 Payment By Guarantor. If all or any part of the Guaranteed Obligations
shall not be punctually paid when due, whether upon demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon demand by Lender,
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity, or any other notice whatsoever, pay in lawful money of the United
States of America, the amount due on the Guaranteed Obligations to Lender at
Lender’s address as set forth herein. Such demand(s) may be made at any time
coincident with or after the time for payment of all or part of the Guaranteed
Obligations, and may be made from time to time with respect to the same or
different items of Guaranteed Obligations. Such demand shall be deemed made,
given and received in accordance with the notice provisions hereof.
     1.6 No Duty To Pursue Others. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce the obligations of Guarantor hereunder, first to
(a) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other person, (b) enforce Lender’s
rights against any collateral which shall ever have been given to secure the
Loan, (c) enforce Lender’s rights against any other guarantors of the Guaranteed
Obligations, (d) join Borrower or any others liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty, (e) exhaust any
remedies available to Lender against any collateral which shall ever have been
given to secure the Loan, or (f) resort to any other means of obtaining

-4-



--------------------------------------------------------------------------------



 



payment of the Guaranteed Obligations. Lender shall not be required to mitigate
damages or take any other action to reduce, collect or enforce the Guaranteed
Obligations.
     1.7 Waivers. Guarantor acknowledges and consents to the provisions of the
Loan Documents, and hereby waives notice of (a) any loans or advances made by
Lender to Borrower, (b) acceptance of this Guaranty, (c) any amendment or
extension of the Note, the Loan Agreement or of any other Loan Documents,
(d) the execution and delivery by Borrower and Lender of any other loan or
credit agreement or of Borrower’s execution and delivery of any promissory notes
or other documents arising under the Loan Documents or in connection with the
Properties, (e) the occurrence of any breach by Borrower or an Event of Default,
(f) Lender’s transfer or disposition of the Guaranteed Obligations, or any part
thereof, (g) sale or foreclosure (or posting or advertising for sale or
foreclosure) of any collateral for the Guaranteed Obligations, (h) protest,
proof of non-payment or default by Borrower and (i) any other action at any time
taken or omitted by Lender, and, generally, all demands and notices of every
kind in connection wiui this Guaranty, the Loan Documents, any documents or
agreements evidencing, securing or relating to any of the Guaranteed
Obligations.
     1.8 Payment of Expenses. In the event that Guarantor should breach or fail
to timely perform any provisions of this Guaranty, Guarantor shall, immediately
upon demand by Lender, pay Lender all costs and expenses (including court costs
and reasonable attorneys’ fees) incurred by Lender in the enforcement hereof or
the preservation of Lender’s rights hereunder. The covenant contained in this
Section shall survive the payment and performance of the Guaranteed Obligations.
     1.9 Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.
     1.10 Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates, prior to the
payment in full of the Loan and for a period of 91 days thereafter any and all
rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Borrower for any payment made by Guarantor
under or in connection with this Guaranty or otherwise.
     1.11 Borrower. The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), joint
venture, trust or other individual or organization formed as a result of any
merger, reorganization, sale, transfer, devise, gift or bequest of Borrower or
any interest in Borrower.

-5-



--------------------------------------------------------------------------------



 



ARTICLE II
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
     Guarantor hereby consents and agrees to each of the following, and agrees
that Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any common law, equitable, statutory or other rights (including without
limitation rights to notice) which Guarantor might otherwise have as a result of
or in connection with any of the following:
     2.1 Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Loan Agreement, the other Loan Documents, or any other document,
instrument, contract or understanding between Borrower and Lender, or any other
parties, pertaining to the Guaranteed Obligations or any failure of Lender to
notify Guarantor of any such action (except to the extent of such modification,
alteration or rearrangement).
     2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Lender to Borrower or any Guarantor (except to the
extent of such adjustment, indulgence, forbearance or compromise to Guarantor).
     2.3 Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other party at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor, or any sale, lease or transfer of any or all of the
assets of Borrower or Guarantor, or any changes in the shareholders, partners or
members of Borrower or Guarantor; or any reorganization of Borrower or
Guarantor.
     2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (a) the
Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (b) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (c) the officers or representatives executing the Note, the Loan
Agreement or the other Loan Documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, (d) the Guaranteed Obligations
violate applicable usury laws, (e) the Borrower has valid defenses (except
Borrower’s or Guarantor’s performance of such obligations and then only to the
extent of such performance), claims or offsets (whether at law, in equity or by
agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from Borrower, (f) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations, or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (g) the Note, the Loan Agreement or any of the other Loan
Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantor shall remain liable hereon regardless
of

-6-



--------------------------------------------------------------------------------



 



whether Borrower or any other Person be found not liable on the Guaranteed
Obligations or any part thereof for such reason.
     2.5 Release of Obligors. Any full or partial release of the liability of
Borrower on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other Persons will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other Persons to pay or perform the
Guaranteed Obligations.
     2.6 Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
     2.7 Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligations.
     2.8 Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Lender (a) to take or prosecute any
action for the collection of any of the Guaranteed Obligations or (b) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (c) to take or
prosecute any action in connection with any instrument or agreement evidencing
or securing all or any part of the Guaranteed Obligations.
     2.9 Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.
     2.10 Offset. Any existing or future right of offset, claim or defense of
Borrower against Lender, or any other Person, or against payment of the
Guaranteed Obligations (except Borrower’s or Guarantor’s performance of such
obligations and then only to the extent of such performance), whether such right
of offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

-7-



--------------------------------------------------------------------------------



 



     2.11 Merger. The reorganization, merger or consolidation of Borrower into
or with any other corporation or entity.
     2.12 Preference. Any payment by Borrower to Lender is held to constitute a
preference under bankruptcy laws, or for any reason Lender is required to refund
such payment or pay such amount to Borrower or someone else.
     2.13 Other Actions Taken or Omitted. Any other action taken or omitted to
be taken with respect to the Loan Documents, the Guaranteed Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     To induce Lender to enter into the Loan Documents and extend credit to
Borrower, Guarantor represents and warrants to Lender as follows as of the date
hereof:
     3.1 Benefit. Guarantor is the owner of an indirect interest in Borrower,
and has received, or will receive, direct or indirect benefit from the making of
this Guaranty with respect to the Guaranteed Obligations.
     3.2 Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Borrower and is familiar with the value of any and all collateral intended
to be created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.
     3.3 No Representation By Lender. Neither Lender nor any other party has
made any representation, warranty or statement to Guarantor in order to induce
the Guarantor to execute this Guaranty.
     3.4 Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not,
and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, deed of trust, charge, lien,
or any contract, agreement or other instrument to which Guarantor is a party or
which may be applicable to Guarantor. This Guaranty is a legal and binding
obligation of Guarantor and is enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.

-8-



--------------------------------------------------------------------------------



 



     3.5 Guarantor’s Financial Condition. As of the date hereof, and after
giving effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and will be, solvent, and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, including without limitation, the Guaranteed Obligations, and has and
will have property and assets sufficient to satisfy and repay its obligations
and liabilities, including without limitation, the Guaranteed Obligations.
     3.6 Survival. All representations and warranties made by Guarantor herein
shall survive the execution hereof.
ARTICLE IV
SUBORDINATION OF CERTAIN INDEBTEDNESS
     4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person in whose
favor such debts or liabilities may, at their inception, have been, or may
hereafter be created, or the manner in which they have been or may hereafter be
acquired by Guarantor. The Guarantor Claims shall include without limitation all
rights and claims of Guarantor against Borrower (arising as a result of
subrogation or otherwise) as a result of Guarantor’s payment of all or a portion
of the Guaranteed Obligations. Upon the occurrence and during the continuance of
an Event of Default, Guarantor shall not receive or collect, directly or
indirectly, from Borrower or any other party any amount upon the Guarantor
Claims.
     4.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims. Guarantor hereby assigns such
dividends and payments to Lender. Should Lender receive, for application upon
the Guaranteed Obligations, any such dividend or payment which is otherwise
payable to Guarantor, and which, as between Borrower and Guarantor, shall
constitute a credit upon the Guarantor Claims, then upon payment to Lender in
full of the Guaranteed Obligations, Guarantor shall become subrogated to the
rights of Lender to the extent that such payments to Lender on the Guarantor
Claims have contributed toward the liquidation of the Guaranteed Obligations,
and such subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.
     4.3 Payments Held in Trust. In the event that, notwithstanding anything to
the contrary in this Guaranty, Guarantor should receive any funds, payment,
claim or distribution which is prohibited by this Guaranty, Guarantor agrees to
hold in trust for Lender an amount equal to the amount of all funds, payments,
claims or distributions so received, and agrees that it

-9-



--------------------------------------------------------------------------------



 



shall have absolutely no dominion over the amount of such funds, payments,
claims or distributions so received except to pay them promptly to Lender, and
Guarantor covenants promptly to pay the same to Lender.
     4.4 Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower’s assets securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon Borrower’s assets securing payment of the Guaranteed Obligations,
regardless of whether such encumbrances in favor of Guarantor or Lender
presently exist or are hereafter created or attach. Without the prior written
consent of Lender, Guarantor shall not, prior to the payment in full of the Loan
(a) exercise or enforce any creditor’s right it may have against Borrower, or
(b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on assets of Borrower held by Guarantor.
ARTICLE V

MISCELLANEOUS
     5.1 Waiver. No failure to exercise, and no delay in exercising, on the part
of Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.
     5.2 Notices. Any notice, demand, statement, request or consent made
hereunder shall be in writing and shall be deemed to be received by the
addressee on the third day following the day such notice is deposited with the
United States Postal Service first class certified mail, return receipt
requested, addressed to the address, as set forth below, of the party to whom
such notice is to be given, or to such other address as either party shall in
like manner designate in writing. The addresses of the parties hereto are as
follows:

          Guarantor.           CapitalSource, Inc.       c/o CapitalSource
Finance LLC       4445 Willard Avenue, 12th Floor       Chevy Chase, MD 20815   
    Attn: Treasurer and General Counsel — Corporate       Fax: 301.841.2380 

-10-



--------------------------------------------------------------------------------



 



          with a copy to:   Hogan & Hartson LLP       Columbia Square       555
13th Street, NW       Washington, DC 20004        Attention: James E. Showen    
  Telecopier: (202) 637-5910            Lender:           Column Financial, Inc.
      11 Madison Avenue       New York, New York 10010        Attention: Richard
Lerner       Facsimile No.: (212) 743-5540            with a copy to:   Column
Financial, Inc.       One Madison Avenue       New York, New York 10019       
Legal and Compliance Department       Attention: Casey McCutcheon      
Facsimile No.: (212) 325-8282            with a copy to:   Troutman Sanders LLP
      405 Lexington Avenue       New York, New York 10174        Attention:
Simon Cices, Esq.       Facsimile No.: (212) 704-8343 

     5.3 Governing Law. This Guaranty shall be construed and enforced in
accordance with the laws of the State of New York, without regard to the
conflicts of laws principles thereof (other than Section 5-1401 of the New York
General Obligations Law).
     5.4 Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
     5.5 Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party or an authorized representative of the party
against whom such amendment is sought to be enforced.
     5.6 Parties Bound; Assignment: Joint and Several. This Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written

-11-



--------------------------------------------------------------------------------



 



consent of Lender, assign any of its rights, powers, duties or obligations
hereunder. If more than one Person has executed this Guaranty as “Guarantor”,
the representations, covenants, warranties, obligations and liabilities of all
such Persons hereunder shall be joint and several.
     5.7 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.
     5.8 Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
     5.9 Counterparts. To facilitate execution, this Guaranty may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
Persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single instrument. It shall not be necessary in
making proof of this Guaranty to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.
     5.10 Rights and Remedies. If Guarantor becomes liable for any indebtedness
owing by Borrower to Lender, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Lender hereunder shall be cumulative of any and all other
rights that Lender may ever have against Guarantor. The exercise by Lender of
any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.
     5.11 Other Defined Terms. Any capitalized term utilized herein shall have
the meaning as specified in the Loan Agreement, unless such term is otherwise
specifically defined herein.
     5.12 Entirety. THIS GUARANTY EMBODIES THE FINAL AND ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

-12-



--------------------------------------------------------------------------------



 



     5.13 Waiver of Right To Trial By Jury. GUARANTOR HEREBY AGREES NOT TO ELECT
A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE MORTGAGE,
OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
     5.14 Reinstatement in Certain Circumstances. If at any time any payment of
the principal of or interest under the Note or any other amount payable by the
Borrower under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, the Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment has been due but not made at such
time.
     5.15 State Specific Provisions. (a) With respect to the foregoing
provisions contained in this Agreement, the following shall apply with respect
to the State of Arizona:
         (i) Guarantor waives, to the fullest extent allowed by applicable law,
all of Guarantor’s rights under §§ 12-1641, 12-1642, 12-1643, 12-1644, 33-814,
44-141, 44-142 and 47-3605 of Arizona Revised Statutes, and Rule 17(f) of the
Arizona Rules of Civil Procedure, as now in effect or as modified or amended in
the future. Guarantor’s obligations under this Guaranty may be enforced by
Lender in an action regardless of whether a trustee’s sale is held.
(b) With respect to the foregoing provisions contained in this Agreement, the
following shall apply with respect to the State of Texas:
         (i) Guarantor waives the benefit of any right of discharge under
Chapter 34 of the Texas Business and Commerce Code and all other rights of
sureties and guarantors under such Chapter; and
         (ii) Guarantor waives all rights or defenses arising under Rule 31 of
the Texas Rules of Civil Procedure, Section 17.001 of the Texas Civil Practice
and Remedies Code, Chapter 34 of the Texas Business and Commerce Code, or any
other statute or law, common law, in equity, under contract or otherwise, or
under any amendments, recodifications, supplements or any successor statute or
law of or to any such statute or law; and all rights under Sections 51.003,
51.004 and 51.005 of the Texas Property Code and under any amendments,
recodifications, supplements or any successor statute or law of or to any such
statute or law.
(e) With respect to the foregoing provisions contained in this Agreement, the
following shall apply with respect to the State of Washington:

-13-



--------------------------------------------------------------------------------



 



NOTICE: ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.
(d) With respect to the foregoing provisions contained in this Agreement, the
following shall apply with respect to the State of Indiana:
          (i) The phrases “attorneys fees,” “legal fees” and counsel fees” when
used herein shall include any and all attorneys’, paralegals’ and law clerks’
fees and disbursements, including, but not limited to, fees and disbursements at
the pre-trial, trial and appellate levels incurred or paid by Lender in
enforcing its rights hereunder.
          (ii) The Guaranteed Obligations payable hereunder by Guarantor to
Lender shall be made without relief from, and Guarantor hereby waives all right
of, applicable valuation and appraisement laws.
          (iii) Guarantor expressly waives and relinquishes any and all rights
and remedies which Guarantor may have or be able to assert by reason of
applicable laws including, without limitation, the provisions of Ind. Code §
26-l-3.1-605(i) and Ind. Code § 34-22-2-1-1 et seq., pertaining to the rights
and remedies of sureties or as a result of any and all events which would
otherwise constitute a discharge of this Guaranty or which would be considered
as defenses based upon suretyship or impairment of collateral.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-14-



--------------------------------------------------------------------------------



 



EXECUTED as of the day and year first above written.

                  GUARANTOR:    
 
                CAPITALSOURCE INC.
a Delaware corporation    
 
           
 
  By:   /s/ Thomas A. Fink    
 
  Name:
Title:  
 
Thomas A. Fink
Chief Financial Officer &
Senior Vice President Finance    

